Case 4:18-cv-01096 Document 49 Filed on 08/17/21 in TXSD Page 1 of 3




                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                                August 17, 2021
                                                               Nathan Ochsner, Clerk
Case 4:18-cv-01096 Document 49 Filed on 08/17/21 in TXSD Page 2 of 3
Case 4:18-cv-01096 Document 49 Filed on 08/17/21 in TXSD Page 3 of 3
